 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    FURNITURE ROYAL, INC.,                                Case No. 2:18-cv-00318-JCM-DJA
 7                           Plaintiff,
                                                            ORDER
 8           v.
 9    SCHNADIG INTERNATIONAL CORP., et
      al.,
10
                             Defendants.
11

12
             Presently before the Court is Plaintiff Counsel’s Motion to Withdraw (ECF No. 71), filed
13
     on March 27, 2020.
14
             Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a
15
     case except by leave of Court after notice has been served on the affected client and opposing
16
     counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that requirements of
17
     LR IA 11-6(b) have been met. Sigal Chattah indicates that Plaintiff has failed to meet its
18
     obligations to the firm and ceased all communication necessitating the withdrawal. The Court
19
     will require that Plaintiff Furniture Royal, Inc. advise the Court if it will retain new counsel by
20
     April 30, 2020 as it must retain new counsel if it intends to continue to litigate this matter. See
21
     United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re Am.
22
     W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other
23
     unincorporated associations must appear in court through an attorney.”). Filing a notice of new
24
     counsel on or before April 30, 2020 is sufficient to comply with the Court’s order. Failure to
25
     respond may result in a recommendation to the United States District Judge assigned to this case
26
     that dispositive sanctions be issued against Plaintiff Furniture Royal, Inc., including dismissal of
27
     this action.
28
 1           IT IS THEREFORE ORDERED that Plaintiff Counsel’s Motion to Withdraw (ECF No.

 2   71) is granted.

 3           IT IS FURTHER ORDERED that Plaintiff Furniture Royal, Inc. shall have until April

 4   30, 2020 to advise the Court if it will retain new counsel. Failure to notify the Court as to its new

 5   representation may subject it to dispositive sanctions, including a recommendation for dismissal

 6   of this action.

 7           IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 8   address of Plaintiff Furniture Royal, Inc. to the civil docket and send a copy of this Order to

 9   Plaintiff Furniture Royal, Inc.’s last known address:

10           Furniture Royal, Inc.

11           2000 S. Rainbow Blvd.

12           Las Vegas, NV 89146

13           702-220-4700

14           1furnitureroyal@gmail.com

15           DATED: March 31, 2020.

16

17

18                                                           DANIEL J. ALBREGTS
                                                             UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
